 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlass, Pottery, Plastic and Allied Workers, LocalUnion No. 185, affiliated with Glass, Pottery,Plastic and Allied Workers, AFL-CIO-CLC(Liberty Glass Company) and Steven L.Andrew, AttorneyGlass, Pottery, Plastic and Allied Workers, LocalUnion No. 128, affiliated with Glass, Pottery,Plastic and Allied Workers, AFL-CIO-CLC(Liberty Glass Company) and Stephen L.Andrew, Attorney. Cases 16-CB-2164-1, 16-CB-2172, 16-CB-2181, 16-CB-2164-2, and16-CB-217712 December 1984-DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 6 October 1983 Administrative Law JudgeWilliam A. Gershuny issued the attaehed decision.The Respondents and the General Counsel filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a' three-member panel.The Board has considered the decision -and therecord in light of the exceptions and- briefs and, forthe reason stated below, has decided to affirm thejudge's rulings, findings, and conclusions of law,but not to adopt his recommended Order.Recently, in Machinists Lodge 1414 (NeufeldPorsche-Audi), 270 NLRB 1330 (1984), the Boardoverruled the plurality decision in Machinists Local1327 (Dalmo Victor), 263 NLRB 984 (1982),'which had found that a 30-day restriction on aunion member's right to resign was reasonable, andheld, instead, in accord with the views expressedby Member Hunter and former Chairman Van deWater in their concurring opinion in Dalmo Victor,that a union may not lawfully restrict the right ofits members to resign or otherwise refrain fromprotected Section 7 activities for any period oftime. Applying the Neufeld Porsche-Audi standardto the instant case, we conclude that article 26, sec-tion 10, of the Respondents' constitution is unlaw-ful as it imposes a restriction on a member's rightto resign by prohibiting resignations during astrike. For this reason, we find, as did the judge,that the fines imposed on those members who ten-dered their resignations from the Respondents andreturned to work during the strike violated Section8(b)(1)(A) of the Act.2The plurality decision expressed the views of Member Zimmermanand former Member Panning2 Member Zimmerman agrees with the result reached by his colleagueshere, but does so for the reasons stated in the Dalmo Victor plurality deci-We also agree with the General Counsel that theRespondents further violated Section 8(b)(1)(A) bythreatening those employees who resigned withfines, suspensions, expulsions, and the filing of in-traunion charges and by threatening to fine andblackball employee Dennis Houser after he ten-dered his resignation from the Union and to have'his operator's card stricken if he returned to workduring the strike. While the threats to Houser wereclearly unlawful as they occurred after he had re-signed from the Union, we note that the threats toblackball Houser and- to have his operator's cardstricken would have been unlawful even if he hadbeen a member when the threats were made be-cause the threats, if implemented, would adverselyaffect Houser's employment relationship.REMEDYHaving found that the Respondent engaged inunfair labor practices in violation of Section8(b)(1)(A) of the Act, we shall order them to ceaseand desist therefrom and to take certain affirmative.action necessary to effectuate the policies of theAct, including refunding to those persons named inparagraph 2(b) of our Order any .money they mayhave paid as a result of the fines imposed againstthem, with interest computed in the manner pre-scribed in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB716 (1962).In addition, we shall order the Respondent tocease and desist from maintaining the restriction onresignations found invalid and to expunge the pro-vision from its governing documents. Engineers &Scientists Guild (Lockheed-Ca(fornia), 268 NLRB311 (1983). In so doing, we note that we are notordering that the parent International, which is nota party to this proceeding, expunge the offendingprovision from its constitution. Rather, we are onlyordering the Respondents to expunge the provisionfrom their governing documents, including suchdocuments of the International that the Respond-ents may have incorporated by reference andadopted as their own.3sion to which he continues to adhere See his dissenting opinion in Neu-feld Porsche-Audi- 3 While the complaint in this case specifically alleges the maintenanceof the provision as being unlawful, the absence of such an allegationwould have no bearing on the exercise by this Board of its discretion tofashion appropriate remedies for the violations foundMember Dennis joins her colleagues in ordering the Respondents tocease and desist from maintaining the restriction on resignations becausethe complaint alleges unlawful maintenance of the constitutional provi-sion and the record supports that allegation Compare Machinists Lodge1414 (Neufeld Porsche-Audi), above at fn 22, in which the complaint con-tained no such allegation As in Neufeld Porsche-Audi, however, MemberDennis considers it impracticable to order the Respondent Local Unionsto "expunge" a provision appearing in the constitution of the parentContinued273 NLRB No. 30 GLASS & POTTERY WORKERS LOCAL 185 (LIBERTY GLASS)199ORDER'The National Labor Relations Board orders thatthe Respondents, Glass, Pottery, Plastic and AlliedWorkers, Local Union No. 185, affiliated withGlass, Pottery, Plastic and Allied Worker, AFL-CIO-CLC and Glass, Pottery, Plastic and AlliedWorkers, Local , Union No. ,128, affiliated withGlass, Pottery, Plastic and Allied Workers, AFL-CIO-CLC, their - officers, agents, and representa-tives, shallrl. Cease and desist from .(a)Maintaining in their governing documents ar-ticle 26, section 10, of the constitution of the Inter-national Union, which reads as follows:No member may resign from his local union ofthe International Union during a strike. All at-tempted resignations shall become effectivethirty (30) days from the last day of the strike.(b)Restraining or coercing employees who haveresigned from, and are no longer members of theRespondents in the exercise of the rights guaran-teed them by Section 7 of the Act by imposingcourt-collectible fines on the employees because oftheir postresignation conduct in working at LibertyGlass Company during the strike that began about1 April 1983.(c)Threatening employees who have resignedfrom the Respondents with' fines, suspensions, ex-pulsions, or the filing of intraunion charges andthreatening them with being blackballed or havingtheir operators' card stricken if they return to workduring a strike.(d)In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Expunge from their governing documents ar-ticle 26, section 10, of the International Union'sconstitution as described above.(b)Rescind the fines levied against the followingpersons because of their postresignation -work forLiberty Glass Company during the strike thatbegan about 1 April 1983 and refund to them anymoney they may have paid as a result of the fines,with interest:Loc.- al Union 128. Earl HankesWandra J. Martin• Bobby Hurt Jr.Ramona Faye HurtDennis HouserJackie PeekJames Norman Cook Ina RiceInternational, which is not a party to this proceeding Instead, MemberDennis would order the Respondents to notify 'their members in writingthat they will not enforce the restriction on resignationsRoy MatneyMary Edwards •.Edwin McKeanLeon AshlockVernie Dodson- Jerry Shipman(c)Post at their business offices and meetinghalls copies of the attached notice marked "Appen-dix."4 Copies of the notice, on forms provided bythe Regional Director for Region 16, after beingsigned by the Respondents' authorized representa-tives, shall be posted by the Respondents immedi-ately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material.(d)Mail to the Regional Director forthwithsigned copies of the notice for posting by LibertyGlass Company, if the Company is willing.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT maintain in our governing docu-ments article 26, section 10, of the constitution ofthe International Union, which reads as follows:No member may resign from his local union ofthe International Union ,during a strike. All at-tempted resignations shall become effectivethirty (30) days from the last day of the strike.WE WILL NOT restrain or coerce employees whohave resigned from, and are no longer members of,our organizations in the exercise of the rights guar-anteed them by Section 7 of the Act by imposingcourt†collectible fines on them because of theirpostresignation conduct in working at LibertyGlass Company during the strike that began about1 April 1983.WE WILL NOT threaten employees who have re-signed from our organizations with fines, suspen- Local Union 128Earl HankesBobby Hurt Jr.Dennis HouserJames Norman CookRoy, MatneyEdwin McKeanVernie DodsonLocal Union 185 •Wandra J. MartinRamona Faye HurtJackie PeekIna RiceMary EdwardsLeon AshlockJerry Shipman200DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions, expulsion, or the filing of intraunion chargesnor will we threaten to blackball employees orhave their operators cards stricken for returning towork during a strike.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL expunge from our governing docu-ments article 26, section 10, of the InternationalUnion's constitution as described above.WE WILL rescind the fines levied against the fol-lowing persons because of their postresignationwork for Liberty Glass Company during the strikethat began about 1 April 1983 and refund to themany money they may have paid as a result of. thefines, plus interest:GLASS, POTTERY, PLASTIC ANDALLIED WORKERS, LOCAL UNIONNo. 185, AFFILIATED WITH GLASS,POTTERY, PLASTIC AND ALLIEDWORKERS, AFL-CIO-CLCGLASS, POTTERY, PLASTIC ANDALLIED WORKERS, LOCAL , UNIONNo. 128, AFFILIATED WITH GLASS,POTTERY, PLASTIC AND ALLIEDWORKERS, AFL-CIO-CLCDECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge.A hearing was conducted in Tulsa, Oklahoma, onAugust 2, 1983, on consolidated complaints alleging vio-lations of Section 8(b)(1)(A) based on Respondents' en-forcement of a' provision of the International ' Union'sconstitution which prohibits resignation from member-ship in local unions during a strike.On the entire record, including my observation of wit-ness demeanor, I hereby make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTION AND LABOR ORGANIZATIONThe complaints allege, the answers, as amended,admit, and I find that Liberty Glass Co. is an employersubject to the Act and that Respondents are labor orga-nization within the meaning of Section 2(5) of the Act.II. UNFAIR LABOR PRACTICES,;The relevant facts are undisputed.For some time prior to 1983, Local Unions 128 and185 have been the bargaining representatives of employ-ees at , Liberty Glass' Sapulpa, Oklahoma plant. Laboragreements covering these employees have' made unionmembership a condition of employment. At the time ofhiring, Lib-61y Glass routinely obtained employee signa-tures on union membership applications and dues-check-off authorizations which, by their terms, obligated em-ployees to abide by all union rules and laws.At all relevant times, the constitution of the Interna-tional Union provided, in article 26, section 6, that mem-bers crossing a picket line during an authorized strikemight be fined, suspended, or expelled from Membershipand, in article 26, section 10, thatNo member may resign from his local union of theInternational Union during a strike. All attemptedresignations shall become. 'effective thirty (30) daysfrom the last day of the strike.All members were informed of the existence of such pro-Visions upon their adoption in 1981; copies of the consti-tution were posted and made available to all members;and members were reminded of the provisions at unionmeetings conducted on March 30, 1983.At the March 30 meetings, the membership of eachlocal union unanimously voted to reject the Company'sfinal contract proposal and to engage in a strike. Thatstrike commenced on April 1 and was still continuing atthe time of the hearing in this case, August 2., During that strike, 14 members in good standing sub-mitted their resignations in writing to their focal union:Local Union 128Local Union 185- *Earl HankesWandra J. Martin**Bobby Hurt, Jr.*Ramona Faye Hurt*Dennis Houser*Jackie Peek*James Norman Cook Ina Rice*Roy Matney*Mary Edwards*Edwin McKean*Leon Ashlock*/**Vernie Dodson*Jerry Shipman* Participated in picketing** On layoff on March 30Thereafter, eaCh crossed the picket line and returned towork; was informed by the local union that, under article26, section 10 of the constitution the resignation wouldnot become effective until 30 days from the last day ofthe strike, was charged by the local union with a viola-tion of article 26, section 6, which prohibits- a memberfrom crossing a picket line; was found guilty following ahearing and fined $600 and $25 per day if a member ofLocal Union 185 and $1000 and $25 per day if a memberof Local Union 128. At the hearing all parties, throughcounsel, stipulated that there are no issues in these casesas to the timeliness or regularity of either the employeeresignations or the aCtions of the local unions in responseto the resignations. GLASS & POTTERY-WORKERS LOCAL 185 (LIBERTY GLASS)201Prior to the strike, all members were covered under aunion life insurance program, the premium for whichwas $1 per month deducted from regular union dues Allmembers, including the 14 who are the subject of thisproceeding, continue to be covered under the programafter commencement of the strike, with the InternationalUnion paying all such premiums. There is no evidencethat any of the 14 members have received any benefitpayments under such program since April 1, 1983On or shortly .after April 10, when he sent his initialresignation telegram, and again on or shortly after April16, when he. sent a second resignation telegram, memberHouser was visited at his home by local union .officialswho first inquired whether he intended to return to workand then informed him that he would be fined and black-balled by the Union if he did so during pendency of thestrike.In Machinists Local 1327 (Dalmo Victor), 263 NLRB984 (1982), a divided Board struck down as an unlawfulrestriction of a member's right, under Section 7 of theAct, to refrain from union or other concerted activity, aunion rule prohibiting resignations during the entirecourse of a strike or _within 14 days preceding its coin-,mencement. Members Fanning and Zimmerman, balanc-ing the statutory right of the members and that the ,unionunder the proviso to Section -8(b)(1)(A), were of theopinion that 30 days was a reasonable restriction on suchright of resignation, while Chairman Van de Water andMember Hunter were of the opinion that the statutoryright of a member was paramount and that any delay inthe effective date of a resignation was unlawful.Under either view, the provision here is unlawful, forit restricts the effective date of any resignation to the du-ration of an authorized strike (however long) plus 30days. Nor are there present here any extraordinary cir-cumstances which would compel a reexamination ofDalmo Victor, even if I had authority to do so. Participa-tion in a unanimous strike vote or in picketing, both con-sidered by the Board in Dalmo Victor, are commonplaceoccurrences. And the action of the International Unionin paying insurance premiums of its members puts it inthe position of a volunteer and, in any event, is an irrele-vant consideration in the issue of whether the constitu-tional limitation on resignations conflicts with the Act.[Recommended Order omitted from publication.]